318 S.W.3d 232 (2010)
Raymond SALES, Appellant,
v.
Stanley BANK, Respondent.
No. WD 71208.
Missouri Court of Appeals, Western District.
June 22, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Application for Transfer Denied September 21, 2010.
Lynn K. Ballew, Harrisonville, MO, for Appellant.
*233 Rebecca J. King, Melissa A. Hoag Sherman, Overland Park, KS, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Raymond Sales appeals the trial court's judgment denying his motion for a preliminary injunction, dissolving a temporary restraining order, and dismissing the case with prejudice.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).